MEMORANDUM **
Javier Hernandez-Soto appeals his guilty plea conviction and the 52-month sentence imposed for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. Hernandez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no non-frivolous issues.
As part of his plea agreement, Hernandez waived his right to appeal the judgment and sentence. Because he received a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
Because our independent review of the record discloses no arguable issues, counsel’s motion to withdraw is granted and the appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.